DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amended independent claims 25, 31, 37, “a receiver configured to receive a bitstream including a single set of indexes associated with a temporary ordered list to generate a modified reference picture list from the temporary ordered list of reference pictures” are recited, which was not described in the specification. 
All other dependent claims are dependent on the claims 25, 31, 37.

Double Patenting
Regarding Claims 25-42, the rejection under nonstatutory double patenting over claims of U.S. Patent No. 9467695, 10771780 in view of Applicant Admitted Prior Art (AAPA, “Working Draft 5 of High-Efficiency Video Coding”, Nov 2011, see PGPUB US 2020/0336737 A1 for detailed description of AAPA), has been overcome in the amendment filed on 12/06/2021. The independent claims 25, 31, 37 are amended to overcome the nonstatutory double patenting rejection and all other dependent claims are dependent on the claims 25, 31, 37.

Allowable Subject Matter
Claims 25-42 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 25-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/06/2021 have been fully considered and they are persuasive; and the rejection under 35 U.S.C. 103 have been overcome. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leontaris (US 2013/0114680 A1), discloses multi-layer video delivery;
Misra (US 2013/0094774 A1), discloses tracking a reference picture;
Kato (US 2012/0069905 A1), discloses identifying the respective reference picture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/Primary Examiner, Art Unit 2485